Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 28, 2020                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

  160183(46)                                                                                              David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  ORAS TAYLOR, Personal Representative of the                                                          Richard H. Bernstein
  ESTATE OF EFFIE TAYLOR,                                                                              Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 160183
                                                                    COA: 338801
                                                                    Oakland CC: 2015-147003-NH
  UNIVERSITY PHYSICIAN GROUP, LEGACY
  SHGD, VHS SINAI GRACE HOSPITAL, INC.,
  TENET HEALTHCARE CORPORATION, VHS
  OF MICHIGAN, INC., VHS PHYSICIANS OF
  MICHIGAN, DMC LAHSER AMBULATORY,
  and DMC LAHSER CAMPUS,
            Defendants,
  and
  FRANKLIN MEDICAL CONSULTANTS, PC,
  and MANUEL SKLAR,
           Defendants-Appellants.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s March 27, 2020
  order is considered, and it is DENIED, because we are not persuaded that reconsideration
  of our previous order is warranted. MCR 7.311(G).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 28, 2020
         p0720
                                                                               Clerk